            Case 1:19-cv-03766-GHW Document 71 Filed 06/10/20 Page 1 of 3
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 6/10/2020
------------------------------------------------------------------X
BEVERLY HILLS TEDDY BEAR COMPANY, :
                                                                  :
                                                    Plaintiff, :
                                                                  :    1:19-cv-3766-GHW
                              -against-                           :
                                                                  :         ORDER
BEST BRANDS CONSUMER PRODUCTS, INC., :
and BEST BRANDS SALES COMPANY, LLC,                               :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        Beverly Hills Teddy Bear Company (“Beverly Hills”) has asked that this Court permit the

sealing of two exhibits filed in support of Defendants’ motion for a referral to the Copyright Office.

For the reasons that follow, that application is GRANTED.

        In Mirlis v. Greer, the Second Circuit summarized the three steps that the Court must follow

to determine whether the presumption of public access attaches to a particular document and bars

disclosure. 952 F.3d 51, 59 (2d Cir. 2020). First, the Court determines whether the document is a

“judicial document,” namely, “one that has been placed before the court by the parties and that is

relevant to the performance of the judicial function and useful in the judicial process.” Id.

(quotation omitted). Second, the Court “proceeds to ‘determine the weight of the presumption of

access to that document.’” Id. (quoting United States v. Erie Cty., 763 F.3d 235, 239, 241 (2d Cir.

2014)). “The weight to be accorded is governed by the role of the material at issue in the exercise of

Article III judicial power and the resultant value of such information to those monitoring the federal

courts.” Id. (quotation omitted). “Finally, the court must identify all of the factors that legitimately

counsel against disclosure of the judicial document, and balance those factors against the weight

properly accorded the presumption of access.” Id.
            Case 1:19-cv-03766-GHW Document 71 Filed 06/10/20 Page 2 of 3



        Beverly Hills has met this burden of proof. True, the information Plaintiff seeks to seal is

contained in an exhibit presented to the Court to adjudicate Defendants’ motion for a referral to the

Copyright Office, both “relevant to the performance of the judicial function and useful in the

judicial process[.]” United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995). But with respect to step

two, the Court gives very low weight to the public’s presumption of access to the information

Beverly Hills seeks to shield. The name of Plaintiff’s toy manufacturer was not relevant to the

Court’s determination to not refer Defendants’ questions to the Copyright Office at this point. See

United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995) (“Where testimony or documents play only

a negligible role in the performance of Article III duties, the weight of the presumption is low and

amounts to little more than a prediction of public access absent a countervailing reason.”); KeyBank

Nat’l Ass’n v. Element Transp. LLC, No. 16 Civ. 8958 (JFK), 2017 WL 384875, at *3 (S.D.N.Y. Jan.

26, 2017) (document’s “irrelevance to the issues before the Court . . . places the presumption of

public access at the nadir of the continuum of the weight to be given to the presumption”). And

step three also counsels the Court to permit sealing these exhibits; Plaintiff’s proposed redactions

are limited to the name of its toy manufacturer, information that, if revealed “may provide valuable

insights into a company’s current business practices that a competitor would seek to exploit.” Louis

Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (quotation

omitted).

        Although Defendants assert that this information is publicly available, the Court notes that

the screenshot provided to the Court by Defendants indicates only that the manufacturer supplies

other products to Plaintiff—not the products at issue in this litigation. On this record, the Court

does not understand this information to be publicly available.

        For these reasons, the parties are directed to file all of the other otherwise sealed documents

on the public docket, and file the redacted versions of Exhibits 21 and 24 on the public docket.



                                                    2
         Case 1:19-cv-03766-GHW Document 71 Filed 06/10/20 Page 3 of 3



Additionally, Defendants are directed to refile the brief in support of their motion, redacting the

identity of Plaintiff’s manufacturer on the page identified by Plaintiff at Dkt. No. 59.

        SO ORDERED.

   Dated: June 10, 2020                              _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    3
